


ALEXANDER & BALDWIN, INC.
 
NOTICE OF GRANT OF STOCK OPTION
 
Notice is hereby given of the following option grant (the “Option”) to purchase
shares of the Common Stock of Alexander & Baldwin, Inc. (the “Corporation”):
 
Optionee:                                   _________________
 
Grant Date:                                __________, 20__
 
Exercise Price:                           $______ per share
 
Number of
Option Shares:                          ____________ shares
 
Expiration Date:                         __________, 20__
 
Type of Option                          Non-Statutory Stock Option
 
Exercise Schedule:
 
Number of Option Shares:                                     Exercise Date:
 
                                                                 ___________
 
                                                                 ___________
 
                                                                 ___________
 
The Option shall become exercisable in a series of three (3) successive annual
installments, as set forth above, upon Optionee’s completion of each successive
year of Service over the three (3)-year period measured from the Grant
Date.  Except as provided in Paragraph 5 of the form Stock Option Agreement, the
Option shall not become exercisable for any additional Option Shares after
Optionee’s cessation of Service.
 
Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Alexander & Baldwin, Inc. 2007 Incentive
Compensation Plan (the “Plan”).  Optionee further agrees to be bound by the
terms of the Plan and the terms of the Option as set forth in the form Stock
Option Agreement attached hereto as Exhibit A.  A copy of the Plan is available
upon request made to the Corporate Secretary at the Corporation’s principal
offices.
 

 
 

--------------------------------------------------------------------------------

 

Continuing Consent. Optionee further acknowledges and agrees that, except to the
extent the Plan Administrator notifies Optionee in writing to the contrary, each
subsequent option grant made to him or her under the Plan shall be subject to
the same terms and conditions set forth in the form Stock Option Agreement
attached as Exhibit A to this Notice of Grant of Stock Option, and Optionee
hereby accepts those terms and conditions for each such subsequent option grant
that may be made to him or her under the Plan and hereby agrees to be bound by
those terms and conditions for any such option grants, without any further
consent or acceptance required on his or her part at the time or times when
those option grants may be made.  However, Optionee may, at any time he or she
holds an outstanding option under the Plan, request a written copy of the form
Stock Option Agreement from the Corporation by contacting the Corporation’s
Human Resources Department at the Corporation’s headquarters at 822 Bishop
Street, Honolulu, HI 96813.
 
Employment at Will.  Nothing in this Notice or in the form Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining Optionee) or of Optionee, which rights are hereby
expressly reserved by each, to terminate Optionee’s Service at any time for any
reason, with or without cause.
 
Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the form Stock Option Agreement attached
as Exhibit A.
 
DATED:                      ___________, 20___
 
 
                                                                                       
ALEXANDER & BALDWIN, INC.
 

 
By:
             
Title:
       
 
             
                OPTIONEE
           
Address:
                   



 


 

 
 

--------------------------------------------------------------------------------

 
